Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/1/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-2 and 4-11 are pending and are presented for examination.  Claim 3 has been cancelled. 
In view of amendments, the Examiner withdraws the rejection mailed on 4/8/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites “a land is provided at the upper surface or the lower surface of the substrate”.  Disclosure only shows “a land is provided at the upper surface of the substrate”.  
	Furthermore, “the land opposes any one of the insulator, the stator core, and the coil in the rotary shaft direction” when a land is provided at the upper surface of the substrate.  Drawing (e.g., Fig. 7) shows the land (47) is face away from any one of the insulator, the stator core, and the coil in the rotary shaft direction.  
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because of following reason.    
Specification describes (abstract, par.0006) “The land (47) faces any one of the insulator, the stator core, and the coil in the rotary shaft direction”.  See Figs. 6-8, 16-18.  It shows the land (47) is face away from any one of the insulator, the stator core, and the coil in the rotary shaft direction.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “a land is provided at the upper surface or the lower surface of the substrate”. 
This has not been described in original presentation.  Refer related portions in specification below. 
[0006]  …….. a land is provided at the surface of the substrate, the land faces any one of the insulator, the stator core, and the coil in the rotary shaft direction, and the conductor is electrically connected to the land by a conductive member.
[0053] The resin member 30 is attached to the stator core 23. The resin member 30 is an insulating member (insulator) insulating the coil 25 and the stator core 23. Furthermore, the resin member 30 insulates the coil 25 and the frame 11.
[0065] …….. Furthermore, in FIG. 6, the sensors 53 (53a, 53b and 53c) on the upper surface 40a of the substrate 40 are shown with broken lines.
[0066] As shown in FIG. 6, three lands 47 (47a, 47b and 47c) are provided on the lower surface 40b of the substrate 40.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a land is provided at the upper surface or the lower surface of the substrate” and “the land opposes any one of the insulator, the stator core, and the coil in the rotary shaft direction”.    
The application discloses and claims the substrate is located above the insulator, the stator core, and the coil in the rotary shaft direction.  It is vague and indefinite meaning of “opposes” which is not appeared in the original specification.  The original specification describes “the land faces any one of the insulator, the stator core, and the coil in the rotary shaft direction”.  If said “opposes” means same as “faces”, how the land opposes any one of the insulator, the stator core, and the coil in the rotary shaft direction when the land is provided at the upper surface of the substrate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO (JP 2000037055 A, IDS).  

As for claim 1, HASHIMOTO teaches a motor comprising:
a conductor (34, Fig. 6);
a stator including an insulator (24, 32, Figs. 8-9), a stator core (21), and a coil (25) wound around the stator core via the insulator (by 24), the coil being disposed inside an outer peripheral portion of the stator core; and
a substrate (29) including an outer peripheral portion, and an upper surface and a lower surface in an insulator side in a rotary shaft direction, the upper surface and the lower surface being surrounded with the outer peripheral portion of the substrate (refer applicant’s description at Figs. 7-8 and para.0041), wherein
the outer peripheral portion of the substrate (29) contacts with a portion (by inner surface of 32) of the insulator (Figs. 8-9, see NOTE 1 below), the portion of the insulator being disposed between the outer peripheral portion of the substrate and the outer peripheral portion of the stator core in the rotary shaft direction (Figs. 8-9),
a protruding part (32) extending in the rotary shaft direction is provided at the portion of the insulator,
the outer peripheral portion of the substrate (29) includes a recessed part (27, 33) recessed in a radial direction (Fig. 6),
the protruding part (32) is present inside the recessed part (partially at 33),
a land (28) is provided at the upper surface or the lower surface of the substrate,
the land opposes any one of the insulator, the stator core, and the coil in the rotary shaft direction (see NOTE 2 below), and
the conductor (34) is electrically connected to the land by a conductive member (soldering) [0019], wherein inside the recessed part, a gap (27) surrounded with an outer surface of the protruding part (32) and an edge of the recessed part (27, 33) is present, and the conductor passes through the gap (Fig. 6).
NOTE 1: Figs. 8-9 show end surface of 33 abuts end surface of 32 as drawn in same line.  Although not explicitly described in writing, drawing can be a teaching of prior art.  Therefore, it is an obvious matter. it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed t contact so that position is secured. 
NOTE 2: See 112 (II) rejection above if said “opposes” means same as “faces”.   For purpose of examination, the newly used word in the claim “oppose” is interpreted to mean opposite side (i.e., relatively) in axial direction.  HASHIMOTO does teach so. 

As for claim 2, HASHIMOTO discloses the motor according to claim 1, wherein a part of the outer surface of the protruding part (32) extends along an edge of the recessed part (33).
As for claim 4, HASHIMOTO discloses the motor according to claim 1, wherein an occupied region (from 33 to 33) occupied by the protruding part (32) in a region inside the recessed part is larger than an unoccupied region (width of 27) not occupied by the protruding part (32) in the region inside the recessed part.
As for claim 8, HASHIMOTO discloses the motor according to claim 1, it is obvious that the protruding part (32) is acting as a positioning part of the substrate.  
As for claim 9, HASHIMOTO discloses the motor according to claim 1, wherein the portion (32) of the insulator (24, 32) extends beyond the stator core (21) in the rotary shaft direction.
As for claim 10, HASHIMOTO discloses the motor according to claim 1, wherein the land and the conductive member are provided at the upper surface of the substrate (Figs. 6, 8-9).
As for claim 11, HASHIMOTO discloses the motor according to claim 1, wherein the stator core includes teeth (23) [0013] extending in the radial direction (refer Fig. 11).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO in view of SEKII et al (US 20150108861 A1).  
	As for claim 5, HASHIMOTO discloses the motor according to claim 4 but failed to teach wherein a width of the unoccupied region (27) is smaller than a width of the land (27) in the radial direction.  SEKII discloses a width of the unoccupied region (hole 231b for conductor 223, Fig. 4) is smaller than a width of the land (233) in the radial direction.  It would have been an obvious matter of design choice to change size of the land with respect to the hole (unoccupied region), since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO in view of Keil et al (US 20180175694 A1).  
As for claim 6, HASHIMOTO discloses the motor according to claim 4, wherein 
a recess (27) is provided in a top of the protruding part, and a part of the conductor (34) passes through the recess (Figs. 6-9), but failed to teach the protruding part and the land are arranged in a circumferential direction.  Keil shows (Fig. 4) and discloses the recessed part (66) for conductor and the land (73, 74, 55) are arranged in a circumferential direction.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the recessed part and the land in circumferential direction, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  
As a result, the protruding part and the land are arranged in a circumferential direction.   
As for claim 7, HASHIMOTO in view of Keil discloses the motor according to claim 6, wherein the recess extends in the circumferential direction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834